             Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ANTOINE AJAKA,                                      )
Achrafieh, Chahrouri Street                         )
Khederian Building, 6th Floor                       )
Beirut, Lebanon                                     )
                                                    )
ANNI BEURKLIAN, a/k/a ANNI AJAKA,                   )
Achrafieh, Chahrouri Street                         )
Khederian Building, 6th Floor                       )
Beirut, Lebanon                                     )
                                                    )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      CL ______________
                                                    )
ANDREA M. GACKI, in her official capacity as        )
Director, Office of Foreign Assets Control of the   )
Department of the Treasury                          )
1500 Pennsylvania Ave., N.W.                        )
(Freedman Bank Building)                            )
Washington, DC 20220; and                           )
                                                    )
THE OFFICE OF FOREIGN ASSETS                        )
CONTROL OF THE UNITED STATES                        )
DEPARTMENT OF THE TREASURY                          )
1500 Pennsylvania Ave., N.W.                        )
(Freedman Bank Building)                            )
Washington, DC 20220,                               )
                                                    )
       Defendants.                                  )

                                        COMPLAINT

       Plaintiffs Antoine Ajaka and Anni Beurklian, a/k/a Anni Ajaka for their Complaint against

Defendants, Andrea M. Gacki, in her official capacity as Director of the Office of Foreign Assets

Control (“OFAC”), and OFAC, part of the United States Department of the Treasury (herein,

“Defendants”), allege as follows.
               Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 2 of 7



                                   NATURE OF THE ACTION

        1.      On July 25, 2018, Defendants designated five entities and eight individuals

pursuant to Executive Order (“E.O”) 13382 of June 28, 2005, “Blocking Property of Weapons of

Mass Destruction Proliferators and their Supporters”. Plaintiffs are among the named persons.

They seek access to the administrative record underlying the designations to permit a meaningful

exercise of their constitutional and statutory due process rights of review, reconsideration, and

delisting. As detailed below, Defendants have wrongfully denied Plaintiffs adequate access to the

record or to the details underlying their designations, and they deny the factual substance of the

designation.

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. This action

arises under the United States Constitution and the Administrative Procedure Act (“APA”), 5

U.S.C. § 501 et seq.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because all Defendants

reside or are found in this judicial district, and a substantial part of the events or omissions giving

rise to the claims herein occurred in this judicial district.

        4.      Plaintiff, Antoine Ajaka, (“Ajaka”) is a citizen of Lebanon and a permanent resident

of the United States by green card. Ajaka had financial assets in the United States when he was

designated on July 25, 2018. The assets are currently blocked.

        5.      Plaintiff, Anni Beurklian, (“Beurklian”) is Ajaka’s wife. She is a citizen of both

Lebanon and the United States and had financial assets in the United States when she was

designated on or about June 25, 2018. The assets are currently blocked.

        6.      Defendant, Andrea M. Gacki, is the Director of OFAC. She is sued in her official



                                                    2
             Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 3 of 7



capacity as Acting Director and signatory of the July 25, 2018 designation order, which was

published in the Federal Register, thereafter.

       7.      Defendant, OFAC, is an agency of the U.S. Treasury Department that administers

and enforces economic and trade sanctions under authority granted by EO 13382, Blocking

Property of Weapons of Mass Destruction Proliferators and their Supporters, 31 C.F.R. Part 544,

et seq. OFAC issued the July 25, 2018 designation order.

                                FACTS COMMON TO ALL COUNTS

       8.      A Press Release accompanied the July 25, 2018, designations issued by Defendants.

See copy attached as Exhibit 1 and incorporated herein by reference. It asserted that Plaintiffs,

Ajaka and Beurklian were “providing or attempting to provide, financial, material, technological,

or other support for, or goods or services in support of Amir Katrangi” (“Katrangi”). Katrangi was

designated at the same time for being a key component of “a vast network procuring electronics

on behalf of Syria’s Scientific Studies and Research Center (SSRC)”, the agency responsible for

the development of Syria’s chemical weapons.

       9.      The aforesaid Press Release further asserted that Ajaka and Beurklian provided

procurement services to Katrangi for Lebanon and Syria; that Ajaka and Beurklian fled the United

States in early 2018; that Lebanon based Top Technologies SARL (a Lebanese company) was

designated for being owned or controlled by Ajaka; and, that Top Technologies SARL specializes

in the import, export and sale of network and electronic components.

       10.     The aforesaid Press Release further stated that on March 21, 2018, a Federal Grand

Jury for the U.S. District for the District of Massachusetts indicted Ajaka and Beurklian seizing

their Massachusetts home, charging them with conspiracy to commit export violations, conspiracy




                                                 3
             Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 4 of 7



to defraud the United States, illegal provision of services to Syria, smuggling, conspiracy to

obstruct justice, and mail fraud.

       11.     The United States Department of Treasury was not the only U.S. agency to speak

outside of the administrative record. The Special Agent in charge of the FBI Boston Division

stated, “these Defendants were key players in a sophisticated scheme to illegally export electronics,

computer equipment, and electrical switches to enhance Syria’s capacity to produce weapons of

mass destruction.”

       12.     Nothing in the Defendants’ aforesaid Press Release or the statement from the

Special Agent in charge for the FBI Boston Division described the time, place, manner or source

of the allegations that Plaintiffs engaged in sanctionable conduct; or provided, attempted to

provide, financial material, technological or other support for or goods of services in support of

Amir Katrangi.

       13.     Plaintiffs deny all Press Release allegations.

       14.     After securing appropriate licenses to retain counsel as required under U.S. law,

Plaintiffs promptly filed a request for reconsideration of their designations pursuant to 31 C.F.R.

§501.807 by letters dated January 15, 2019 (Exhibit 2A) January 29, 2019 (Exhibit 2B), February

26, 2019 (Exhibit 2C), all of which are collectively attached hereto and incorporated herein by

reference as if fully set forth. The request sought delisting, expedited treatment, a meeting to

discuss the designations, and access to the administrative record.

       15.     When the Defendants failed to respond to Plaintiffs’ Exhibits 2A, 2B, and 2C,

Plaintiffs’ sent a final request to the Defendants before litigation on March 27, 2019 (Exhibit 3)

attached hereto and incorporated herein by reference.




                                                 4
                Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 5 of 7



          16.    Again, Defendants collective requests sought delisting, expedited treatment in light

of the designations, a meeting to discuss the designations, and access to the administrative records.

The requests also invited Defendants to submit questionnaires – standard agency practice and

procedure – and pledged further evidentiary submissions that would be responsive to issues or

evidence reflected in Defendants’ administrative record after it was provided. Defendants have

not responded to any of the Plaintiffs’ requests.

          17.    Moreover, Defendants have never provided to Plaintiffs the administrative record

in any form of production, have not provided any evidentiary memoranda, and have not provided

any response to Plaintiffs’ numerous attempts to obtain information as aforesaid.

          18.    As a result, nothing is disclosed regarding the allegations in Defendants’ July 25,

2018, Press Release, or of Plaintiffs’ providing or attempting to provide financial, material,

technological or other support for, or goods and services in support of Amir Katrangi.

          19.    In short, what Plaintiffs have received as the basis for their designations is only the

Press Release which Defendants submit mocks any concept of due process and fair notice and

precludes a meaningful right to administrative consideration and delisting.

          20.    By continuing to ignore the Plaintiffs, the Defendants have not provided Plaintiffs

with adequate notice for the grounds of their designations. Defendants have not even provided a

narrative summary or redacted record that would provide Plaintiffs adequate notice of the grounds

of their designations while still preserving any legitimate law enforcement concerns.

                                          COUNT I
                           VIOLATION OF PROCEDURAL DUE PROCESS

          21.    Paragraphs 1 through 20, supra, are incorporated and re-alleged as if fully set forth

herein.




                                                    5
                Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 6 of 7



          22.    Plaintiffs have the right to petition Defendants for reconsideration of their

designation pursuant to 31 C.F.R. §501.807.

          23.    Plaintiffs have a due process right to adequate post-designation notice under the

Fifth Amendment of the United States Constitution. Adequate post-designation notice requires

Defendants to provide Plaintiffs with the basis for their designations by providing meaningful

access to the administrative record.

          24.    The utter failure of the Defendants to provide anything to the Plaintiffs is not only

legally deficient but fails to provide Plaintiffs adequate and fair notice of the facts or the basis of

their designations.

          25.    The Defendants’ refusal to provide such access as aforesaid violates Plaintiffs’ due

process rights under the United States Constitution.

                                      COUNT II
                VIOLAITON OF THE ADMINISTRATIVE PROCEDURE ACT (“APA”)

          26.    Paragraph 1 through 25, supra, are incorporated and realleged as if fully set forth

herein.

          27.    Plaintiffs have the right to petition the Defendants for reconsideration of their

designations pursuant to 31 C.F.R. §§ 598.314 & 501.807.

          28.    That reconsideration right is meaningless without adequate post-designation notice.

Adequate post-designation notice requires Defendants to provide Plaintiffs the basis for their

designations by providing meaningful access to the administrative record.

          29.    The failure to produce anything to Defendants and ignoring Plaintiffs’ numerous

requests is legally deficient and fails to provide Plaintiffs with facts or reasons underlying their

designation.




                                                   6
              Case 1:19-cv-01542 Document 1 Filed 05/24/19 Page 7 of 7



       30.     Defendants’ refusal to provide sufficient notice permits Plaintiff to exercise their

right to reconsideration, review and delisting violates Plaintiffs’ rights under the APA, 5 U.S.C. §

701 et seq.

                                PRAYER FOR RELIEF REQUESTED

       For the foregoing reasons, Plaintiffs respectfully request that this Court:

       a.      Order that the Defendants provide the entire administrative record to the Plaintiffs,

declare that the Defendants have violated Plaintiffs due process and statutory rights to adequate

post-designation notice and meaningful opportunity to administratively challenge their

designations by virtue of the Defendants’ failure to provide the administrative record to Plaintiffs,

or if no compliance by Defendants, order that the Defendants delist the Plaintiffs; and/or

       b.      Order Defendants to provide unredacted copies of their administrative record,

and/or any other solution chosen by the Court or agreed to by the parties which provides Plaintiffs

with adequate post-designation notice, or if no compliance by Defendants, order that the

Defendants delist the Plaintiffs; and/or

       c.      All other relief as the Court deems proper.

                                              Respectfully submitted,
                                              ALLRED, BACON, HALFHILL & YOUNG, PC


                                               /s/ James T. Bacon
                                              ___________________________________
                                              James T. Bacon, Esq. (DC BAR 416209)
                                              11350 Random Hills Road
                                              Suite 700
                                              Fairfax, VA 22030
                                              703-352-1300
                                              703-352-1301 (Fax)
                                              jbacon@abhylaw.com

                                              Counsel for Antoine Ajaka and
                                              Anni Beurklian, a/k/a Anni Ajaka



                                                 7
